DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, US 2012/0161063 A1. The reference discloses the utility of monochlorotrifluoro-propenes in combination with one or more other components, in a variety of applications. Carbon dioxide is among the other components (abstract).  Suitable applications include solvents, aerosols, propellants and cleaning compositions [0003]. A suitable monofluorotrifluoropropene is 1233zdZ [0021]. Blowing agents according to the invention include 5-99%, preferably 5-95% by mass of 1233zdZ. Suitable additional components include carbon dioxide, as noted [0087]. The simplest such compositions would comprise 5-99% of 1233zdZ and 95-1% of carbon dioxide. At [0089], the reference further discloses that it is within the skill of the art that such compositions may be adapted for any and all of the disclosed applications without undue experimentation. 

It would have been obvious at the time of filing to make such propellant composition as recited, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in compositions which may be readily adapted for a variety of applications, including blowing agents, solvents, aerosols, propellants and cleaning compositions. The person of ordinary skill in the spraying art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990). Regarding claim 11, determination of a suitable amount of pressure to use to spray a sprayable composition amounts to routine experimentation. Regarding claims 14-16, automobile parts are commonly cleaned by spray or solvent cleaning. Note disclosure of the use of the compositions for degreasing at [0257], which further suggests removal of grease from such commonly greasy substrates as automobile parts.

No additional references have been cited in this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761